Mr. Prisiding Justice Duncan delivered the opinion on rehearing. A rehearing was granted in the foregoing canse that we might further consider the question of whether or not the lower court should have submitted the case to the jury. By the express terms of the lease appellant was obligated to make all repairs needed in or about the premises by him leased, and in addition thereto to keep the elevator in “good condition and repair.” These covenants did not extend to any portion of the building to be jointly used by all the tenants, except the elevator. The halls and stairways by express covenant were to be used jointly by all the tenants, and all the tenants were to pay their proportionate part of all water rents for the building, including water rents for the elevator. These covenants suggest a common use of the water meters on the premises among the tenants, and in the absence of an express covenant appellee would be obligated by law to see that the meters were in reasonable repair, as between himself and the tenants. The declaration charged a breach of the covenant of appellant to keep the elevator in “good condition and repair,” and it is evident that that is the only theory upon which ap-pellee could recover for damages claimed in his declaration. Appellee .could only recover over against appellant upon the theory that the law made it ap-pellee’s duty as to third parties to keep the meter in question in repair, and that by express covenant appellant had agreed with appellee to keep it in good condition and repair. It is clear that the law does obligate appellee as to third parties to keep the meter in repair, because the use of it was retained by him in the lease for the benefit of his other tenants. "We necessarily are forced to conclude, therefore, that there is no liability against appellant in this case, unless the water meter in. question is a part of the elevator within the meaning of the lease. We are still of the opinion that this question is one of fact to he settled by a jury, after it has heard all the evidence bearing on that question. With the meager evidence in the record bearing on that question, although it is not contradictory, we are unable to say that reasonable minds would not reach different conclusions therefrom. We, at least, are unable to say, upon the evidence in the record, that the meter in question is a part and parcel of the elevator within the meaning of the said covenant to keep the elevator “in good condition and repair.” We, therefore, are unable to recede from our former conclusions, as announced in the foregoing opinion, which is refiled as our opinion in this case.